Citation Nr: 0336129	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  97-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to May 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 decision by the RO in Waco, Texas, 
which denied service connection for a back disorder.  A 
personal hearing was held before a member of the Board in 
February 1999.  In May 1999, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a back disorder, and the VA has made reasonable efforts 
to develop such evidence.

2.  During service, the veteran was treated for low back 
pain, which was acute and transitory and resolved without 
residual disability.  

3.  A back disorder is not a disorder of service origin or 
attributable to any incident therein.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  The Board concludes that discussions 
as contained in the December 1995 and March 1996 rating 
decisions, in the October 1996 statement of the case, the 
December 1998 and April 2003 supplemental statements of the 
case and VA letters to the veteran dated in February 2002, 
April 2002 and June 2002 have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran and his representative have submitted written 
arguments and testimony.  The rating decisions, statement of 
the case and supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from August 1960 to May 
1964.

Service medical records show that on medical examination 
performed for enlistment purposes in August 1960, the 
veteran's spine was listed as normal.  A treatment record 
dated September 1961 showed the veteran complained of low 
back pain, with a duration of four to five months.  He 
reported that the pain was dull with no radiation and 
occurred mainly when attempting to lift heavy objects.  The 
diagnostic impression was lumbosacral strain.  Service 
medical records dated in February 1962 and October 1963 were 
consistent for complaints of low back pain.  A February 1962 
treatment note reflected occasional pain in the lumbosacral 
spine area when coughing and running.  No history of trauma 
was reported.  On physical examination, there was mild 
tenderness over L (lumbar) 4-L5 vertebrae.  No diagnosis was 
noted.  In an October 1963 treatment note, the veteran 
complained of low back pain and reported trouble with his 
back for the past four to five years.  He stated that he had 
an acute recurrence since yesterday, although there was no 
direct preceding circumstance.  His back was most painful 
when he overextended.  A sick slip dated October 1963, 
reflected pain in the lumbar area of the back, which 
persisted for four days.  It further noted that the veteran 
had taken medication.  The sick slip reflected treatment with 
a Xylocaine injection over the left superior iliac spine and 
referred the veteran to the orthopedic clinic if he was not 
better.  A subsequent entry reflected "to clinic as directed 
by [medical doctor], U.S. Naval Hospital.  The pain was made 
worse by the Xylocaine injection.  Light duty."  On medical 
examination performed for release to inactive duty in May 
1964, the veteran's spine was listed as normal.  No 
complaints of back pain were noted on the discharge 
examination.  

A medical statement dated March 1972, submitted by P.M. 
DeCharles, M.D., P.A., reported that the veteran needed 
immediate surgery in the form of a laminectomy.  In December 
1972, the veteran was again examined by Dr. DeCharles for a 
herniated disc.  Dr. DeCharles recommended a laminectomy with 
removal of the disc at the L4 and L5.    

A letter dated May 1972, was received from a foreman of the 
United States Postal Service where the veteran was employed 
during the late 1960's and early 1970's.  The foreman 
reported that the veteran telephoned him on August 22, 1971, 
and stated he had hurt his back while working on his car at 
home.  A few months later the veteran called the foreman 
again to report that he had ruptured a disc.  On February 29, 
1972, the veteran reported that he injured his back while 
picking up a letter at work and subsequently filed a Federal 
Employee's Compensation Claim.    

The veteran was hospitalized in June 1982 due to a recurrent 
lumbar disc protrusion and low back pain.  He underwent a 
lumbar myelogram and computerized tomography (CT) scan.  
According to the lumbar myelogram report, the myelographic 
findings were consistent with an acute disc herniation of the 
L4-5 on the right.  Disc herniation at the L5-S1 level was 
not excluded, there was a postoperative meningocele at the 
L4-5 on the left, and no evidence of arachnoiditis was noted.  
The CT report showed the fourth and fifth lumbar discs were 
abnormal and there was a large protruded or herniated disc at 
L4-5 on the right.  There was a central annular calcification 
and bulging disc at L5-S1.  In June 1982, the veteran 
underwent an L4-L5 partial laminectomy and diskectomy.    

Private clinical records dated January 1994 to November 1995, 
reflect complaints of low back pain.  During a June 1995 
private examination, the veteran reported worsening low back 
pain and pain in his right leg.  The diagnostic impression 
was disc disruption, right L5 nerve root impingement.  An X-
ray study of the lumbar spine, dated June 1995, revealed 
degenerative spondylosis of the L4-5 and to a greater extent 
the L5-S1.  No other abnormality was noted.  

In June 1995, the veteran completed numerous physical therapy 
sessions for a lumbar sprain and strain.  He received 
interferential electrical stimulation with ice packs to the 
low back, an ultrasound and traction in the supine position.  
He continued to have low back pain and reported minimal 
improvement from the treatments.

In August 1995, the veteran underwent a provocative lumbar 
discography at L2-3, L3-4,  L4-5 and L5-S1.  The 
postoperative diagnosis reflected a normal disc at L2-3, 
severe pain recreated at L3-4 revealing an anterior fissure 
with leak and at L4-5 severe pain recreated in the back with 
gross degenerative change.  The L5-S1 disc showed some 
fibrotic changes with posterior fissure and slight bulge but 
minimal mild back pain.  

In November and December 1995, three individual lay 
statements were submitted on behalf of the veteran.  All 
statements were consistent in stating that the veteran 
received an injury to his back while in service and each 
statement noted that he had back surgery in 1968 and 1969.  

In a statement from the veteran received in September 1996, 
he reported that he injured his back a few days after the 
start of the Cuban Crisis while setting up communication 
trailes [sp].  He was treated and hospitalized for 
approximately one week at Boca Chica, Florida Naval Station.  
He further reported that in November 1964 he underwent 
surgery on his back by Dr. DeCharles.  

During a private examination in November 1996 the veteran 
presented with lower back pain.  He reported that he had 
multiple spine surgeries and was unable to work.  He could 
not stand for more than 15-20 minutes, could not ride his 
exercise bike at home and had problems with daily living.  He 
reported pain in his left thigh and stated that some of the 
tenderness goes down into his toes.  He had some diffuse 
weakness of both lower extremities.  The diagnostic 
impression was failed back syndrome with L3-4 and L4-5 
pseudarthrosis.  An X-ray study of the back revealed pedicle 
screw fixation with anterior interbody femoral allograft 
which appeared to be coral hydroxyapatite used posteriorly.  
There was a pseudarthrosis at the L3-L4 level and possibly at 
the L4-L5 level.  The L5-S1 appeared to be well fused, 
although visualization in the area was poor.  Pedicle screws 
were fairly well placed.    

Testimony from a February 1999 travel Board hearing reflected 
that the veteran was a cryptographic operator in service.  He 
denied back problems before service and stated he had no 
problems with his back until 1963.  His back was sore 
occasionally while on active duty, but he never sought 
treatment.   He hurt his back during the Cuban Crisis in 
early 1963 while unloading some telecommunications equipment.  
His back popped and went out and he estimated that he was 
hospitalized for approximately 7-10 days.  The diagnosis was 
low back strain.  He did not recall follow-up treatment or 
consultation.  He was medicated and in traction for 2-4 days 
and thereafter, he was on light duty, not lifting anything 
heavy.  He saw a private physician, for back pain 3 to 5 
times the year he separated from service.  He testified that 
there was no particular causative factor - no new injury.  
The physician prescribed Tylenol with codeine and 
hospitalized him for about a week, eight months after 
separation from service.  He was employed by the U.S. Postal 
Service for five years and did not recall having a physical 
examination.  The veteran stated that he had two back 
surgeries while employed at the United States Postal Service.  
The first back surgery was in 1967 for a laminectomy.  Dr. 
DeCharles, an orthopedic surgeon, tried traction a few times, 
performed a myelogram, and performed both surgeries.  The 
veteran attempted to obtain treatment records but learned 
that the private physician he saw after separation from 
service and Dr. DeCharles were both deceased.  He had a third 
surgery in 1982 performed by Dr. DeBow (sic) at Medical City, 
in Dallas.  He had a 360 fusion in August 1995, and screws, 
rods, and pins were placed.  This limited his ability to earn 
a living and he received Social Security Disability.  

In a statement submitted by the veteran dated April 2003, he 
reported he had no further evidence to submit and the Board 
should proceed immediately with the decision making process.


Analysis

The veteran contends that he incurred a back disorder in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

Service medical records show that the veteran complained of 
back pain.  In September 1961 he was diagnosed with a 
lumbosacral strain.  In February 1962 he reported occasional 
pain in the lumbosacral spine area when running or coughing.   
In October 1963 he complained of low back pain and was 
treated with a Xylocaine injection, which he reported made 
the pain worse.  On separation examination in May 1964, no 
complaints of back pain were noted.    

There is no evidence of a back disorder at separation or 
within the first post-service year.  Post-service medical 
records are negative for a back disorder for many years until 
1971, at which time the veteran reported an injury to his 
back while working on his car.

In June 1982, the veteran was hospitalized due to a recurrent 
lumbar disc protrusion and low back pain.  He underwent an 
L4-L5 partial laminectomy and diskectomy.  

Private clinical records dated January 1994 to November 1995 
reflect treatment for low back pain.  During a June 1995 
private examination, he reported worsening low back pain and 
pain in his right leg.  The diagnostic impression was disc 
disruption, right L5 nerve root impingement.  He subsequently 
completed numerous physical therapy sessions and reported 
minimal improvement.

In August 1995, the veteran underwent a provocative lumbar 
discography at L2-3, L3-4, L4-5 and L5-S1.  The postoperative 
diagnosis showed a normal disc at L2-3, severe pain recreated 
at L3-4 revealing an anterior fissure with leak and at L4-5 
severe pain recreated  in the back with gross degenerative 
change.  The L5-S1 disc showed some fibrotic changes with 
posterior fissure and slight bulge but minimal mild back 
pain.  

During a private examination in November 1996 the veteran 
complained of low back pain.  The diagnostic impression was 
failed back syndrome with L3-4 and L4-5 pseudarthrosis.

In summary, the record reflects that at the time of discharge 
examination in May 1964, the veteran reported no complaints 
of back pain.  Furthermore, the veteran has a history of 
post-service back injuries beginning in 1971 when he reported 
an injury to his back while working on his car.  He later 
reported another back injury, which occurred in 1972 when he 
bent over to pick up a letter during work.  Both VA and 
private treatment records show consistent complaints of back 
pain in the 1990's.  

Essentially, the record shows that the veteran was treated on 
several occasions during service for complaints of low back 
pain that apparently resolved with treatment.  No complaints 
or findings of a low back disability were noted at service 
discharge, and the earliest indication in the record of post-
service back complaints or problems was in the early 1970's, 
many years following service.  As noted above, these 
complaints followed injuries reported by the veteran while 
working on a car and, thereafter, while on the job as a 
postal worker.  His subsequent back disability is well 
documented; however, the evidence does not demonstrate 
continuity of back complaints or symptomatology since service 
or show that the current back disability is etiologically 
linked to the complaints noted in military service.    

Although the veteran has submitted a VA Form 21-4142, and 
identified additional treatment by Neal Jones dated within 
the first year after service, he has not been able to provide 
enough information in order to locate Neal Jones.  Attempts 
to obtain sufficient information from the veteran regarding 
Neal Jones have been unsuccessful and the veteran has noted 
that he did not know if Neal Jones was alive and could not 
find any information about him.  Although the VA has a duty 
to assist the veteran with the development of evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).       

The veteran has asserted that he incurred a back disorder as 
a result of his active service, as a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's back disorder is linked to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a back disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.



	                        
____________________________________________
	D. C. Spickler  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



